 


114 HR 2049 IH: Keeping Foreign Money Out of Politics Act of 2015
U.S. House of Representatives
2015-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2049 
IN THE HOUSE OF REPRESENTATIVES 
 
April 28, 2015 
Mr. Deutch introduced the following bill; which was referred to the Committee on House Administration
 
A BILL 
To amend the Federal Election Campaign Act of 1971 to prohibit foreign nationals from making contributions or donations in connection with State and local ballot initiatives and referenda. 
 
 
1.Short titleThis Act may be cited as the Keeping Foreign Money Out of Politics Act of 2015.  2.Prohibiting contributions and donations by foreign nationals in connection with ballot initiatives and referenda (a)ProhibitionSection 319(a)(1)(A) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30121(a)(1)(A)) is amended by striking election; and inserting the following: election, including a State or local ballot initiative or referendum;. 
(b)Effective DateThe amendment made by subsection (a) shall apply with respect to contributions or donations made, solicited, accepted, or received on or after the date of the enactment of this Act.  